2020 WI 86

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2016AP1259-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Michael R. Bauer, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant-Respondent,
                            v.
                       Michael R. Bauer,
                                 Respondent-Appellant.

                            DISCIPLINARY PROCEEDINGS AGAINST BAUER

OPINION FILED:         November 24, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                            2020 WI 86
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.       2016AP1259-D

STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael R. Bauer, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
             Complainant-Respondent,                                NOV 24, 2020
      v.                                                               Sheila T. Reiff
                                                                    Clerk of Supreme Court
Michael R. Bauer,

             Respondent-Appellant.




      ATTORNEY reinstatement         proceeding.          Reinstatement granted

upon conditions.



      ¶1     PER    CURIAM.     We   review   a       report    filed     by    Referee

James C. Boll recommending that the court reinstate the license

of Michael R. Bauer to practice law in Wisconsin with certain

conditions.        No appeal has been filed from the referee's report

and recommendation.           Accordingly, our review proceeds pursuant

to Supreme Court Rule (SCR) 22.33(3).1                  Upon careful review of


      1SCR 22.33(3) provides: "If no appeal is timely filed, the
supreme   court  shall   review  the   referee's  report,  order
reinstatement, with or without conditions, deny reinstatement,
or order the parties to file briefs in the matter."
                                                                           No.     2016AP1259-D



the matter we adopt the referee's findings and conclusions and

agree that Attorney Bauer's petition for reinstatement should be

granted upon the recommended conditions as described below.                                   We

also    direct      that     the       costs       of    this    current       reinstatement

proceeding, totaling $4,093.40, be paid by Attorney Bauer.

       ¶2     Attorney       Bauer        was      admitted      to      practice       law   in

Wisconsin in 1988.            He practiced law in Madison.                     He also owned

a business, Sports Advisors, Inc., which related to his work as

an agent for several National Football League players.                                   Before

the    complaint       giving      rise      to    his    current       license   suspension

Attorney Bauer had not previously been subject to professional

discipline.

       ¶3     On    June    24,    2016,        the     Office     of   Lawyer    Regulation

(OLR)    filed     a    disciplinary          complaint         against    Attorney        Bauer

alleging 28 counts of professional misconduct.                                 The complaint

alleged that between December 2013 and October 2014, Attorney

Bauer mishandled client funds held in trust, comingled personal

funds in his trust account, failed to keep proper trust account
records,      exercised       a    lack      of       diligence,      failed     to   properly

communicate        with    clients,       failed         to   promptly     refund     unearned

fees    and    repeatedly          failed         to     cooperate       with     the      OLR's

investigations.            Ultimately,            following        litigation,        it      was

determined that Attorney Bauer committed 22 counts of misconduct

and    converted       $376,818.63.               In     re   Disciplinary        Proceedings

Against     Bauer,     2018 WI 49,      381 Wis. 2d 474,       912 N.W.2d 108.

Although the dollar amount is staggeringly high, it bears noting


                                                  2
                                                              No.     2016AP1259-D



that it was undisputed that Attorney Bauer's clients received

all monies due to them.

     ¶4    On   April   5,    2019,   Attorney     Bauer    filed   a   petition

seeking the reinstatement of his Wisconsin law license.                     The OLR

conducted an investigation and initially opposed the petition.

The court appointed Referee Boll, who conducted an evidentiary

hearing   on    November     12,   2019,   in    Madison.     Attorney        Bauer

testified and presented several character witnesses who voiced

support for his reinstatement.

     ¶5    On   December     12,   2019,   the    referee    issued     a    report

concluding that Attorney Bauer had satisfied his burden of proof

and had met the requirements for reinstatement set forth in

SCR 22.31.2     The referee recommends reinstatement with certain

conditions, and the imposition of costs.




     2 SCR 22.31(1) provides the petitioner has the burden
     of   demonstrating,   by   clear,   satisfactory, and
     convincing evidence, all of the following:

          (a) That he or she has the moral character to
     practice law in Wisconsin.

          (b) That his or her resumption of the practice of
     law will not be detrimental to the administration of
     justice or subversive of the public interest.

          (c) That his or her representations in the
     petition, including the representations required by
     SCR   22.29(4)(a)   to  (m)    and   22.29(5),  are
     substantiated.

          (d) That he or she has complied fully with the
     terms of the order of suspension or revocation and
     with the requirements of SCR 22.26.

                                       3
                                                                    No.       2016AP1259-D



    ¶6       When we review a referee's report and recommendation,

we will adopt the referee's findings of fact unless they are

clearly erroneous.       Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI
14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

    ¶7       During   review,    the      court    ascertained       that       Attorney

Bauer had commenced a voluntary Chapter 7 bankruptcy proceeding

in the United States Bankruptcy Court for the Western District

of Wisconsin.       Michael R. Bauer and Kathleen R. LaRocque, 3-19-

13610-bhl.        On January 23, 2020, Attorney Bauer's former law

partner,   Attorney     Daniel      P.    Bach,    filed     in    that       bankruptcy

proceeding a "complaint to determine dischargeability of a debt"

seeking an order excepting the debt owed to Attorney Bach from

discharge under 11 U.S.C. § 523(a)(2)(B), 11 U.S.C. § 523(a)(4)

and 11 U.S.C. § 523(a)(6), and for a judgment in the amount of

$678,900.87        "representing          treble        damages . . . on              the

$226,300.29 paid by [Attorney Bach] due to Bauer's actions."

Attorney   Bach's     claim     clearly       related   to    this        disciplinary
proceeding.        Accordingly,      on    February     18,       2020,       the   court

ordered the parties to advise the court why the reinstatement

petition should not be held in abeyance pending resolution of

the bankruptcy proceeding.

    ¶8       On   February    26,    2020,     the   OLR     filed        a    statement

agreeing that the matter should be held.                      On March 3, 2020,

Attorney Bauer filed a two-page statement asking the court to

decide the reinstatement "based upon the facts found by the
Referee in its decision dated December 9, 2019."                              On May 19,
                                          4
                                                                         No.     2016AP1259-D



2020       we   held    the   reinstatement        petition      in     abeyance    pending

resolution of the bankruptcy proceeding.                       On September 15, 2020,

Attorney        Bauer    advised      the   court       that   the    dispute     involving

Attorney        Bach    had    been    resolved.           The    OLR    confirmed       this

statement in a report filed on October 1, 2020.                                The parties

agree the court may proceed with Attorney Bauer's reinstatement

petition.

       ¶9       Supreme Court Rule 22.31(1) sets forth the standards

to be met for reinstatement.                The petitioner must show by clear,

satisfactory, and convincing evidence that he or she has the

moral character to practice law, that his or her resumption of

the    practice          of    law     will       not     be     detrimental       to     the

administration of justice or subversive to the public interest,

and that he or she has complied with SCR 22.26 and the terms of

the    order       of    suspension.          In        addition,       SCR     22.31(1)(c)

incorporates the statements that a petition for reinstatement

must contain pursuant to SCR 22.29(4)(a)-(k) and (4m).3                                  Thus,

       3 SCR 22.29(4)(a)-(k) and (4m) provides that a petition
       for reinstatement shall show all of the following:

            (a) The   petitioner    desires                      to      have      the
       petitioner's license reinstated.

            (b) The petitioner has not practiced law during
       the period of suspension or revocation.

            (c) The petitioner has complied fully with the
       terms of the order of suspension or revocation and
       will   continue  to   comply   with them  until the
       petitioner's license is reinstated.

            (d) The petitioner has maintained competence and
       learning in the law by attendance at identified
       educational activities.
                                              5
                                                           No.    2016AP1259-D



the   petitioning   attorney   must       demonstrate   that   the   required

representations in the reinstatement petition are substantiated.

      ¶10   The referee found that Attorney Bauer:               desires to

have his license reinstated, 22.29(4)(a); has not practiced law

in    Wisconsin     during     the        period   of    his     suspension,

SCR 22.29(4)(b); has complied fully with the terms of the order

of suspension or revocation and will continue to comp1y with


           (e) The petitioner's conduct since the suspension
      or revocation has been exemplary and above reproach.

           (f) The petitioner has a proper understanding of
      and attitude toward the standards that are imposed
      upon members of the bar and will act in conformity
      with the standards.

           (g) The petitioner can safely be recommended to
      the legal profession, the courts and the public as a
      person fit to be consulted by others and to represent
      them and otherwise act in matters of trust and
      confidence and in general to aid in the administration
      of justice as a member of the bar and as an officer of
      the courts.

           (h) The petitioner has fully complied with the
      requirements set forth in SCR 22.26.

           (j) The petitioner's proposed use of the license
      if reinstated.

           (k) A full description of all of the petitioner's
      business activities during the period of suspension or
      revocation.

           (4m) The petitioner has made restitution to or
      settled all claims of persons injured or harmed by
      petitioner's misconduct, including reimbursement to
      the Wisconsin lawyers' fund for client protection for
      all payments made from that fund, or, if not, the
      petitioner's explanation of the failure or inability
      to do so.

                                      6
                                                         No.       2016AP1259-D



them unti1 his 1icense is reinstated, SCR 22.29(4)(c); and has

maintained   competence   and   learning   in   the   law     by    attending

identified educational activities, SCR 22.29(4)(d).4           The referee

further found that Attorney Bauer's conduct since the suspension

has been exemp1ary and above reproach, SCR 22.29(4)(e); he has a

proper understanding of and attitude toward the standards that

are imposed upon members of the bar and will act in conformity

with the standards, SCR 22.29(4)(f); and that he can safely be

recommended to the legal profession, the courts, and the public

as a person fit to be consulted by others and to represent them

and otherwise act in matters of trust and confidence and in

general to aid in the administration of justice as a member of

the bar and as an officer of the courts, SCR 22.29(4)(g).                  The

referee found that Attorney Bauer has fully complied with the

requirements set forth in SCR 22.26, SCR 22.29(4)(h); he has

explained the proposed use of his law license if reinstated,

SCR 22.29(4)(j);5 and he has offered a full description of all of

his   business   activities     during   the    period   of    suspension,




      4By memo dated May 6, 2019, the Board of Bar Examiners,
based on the information that has been submitted by the
petitioner, concluded the petitioner was currently in compliance
with the court's CLE and EPR requirements for reinstatement. In
addition, the petitioner voluntarily attended a seminar entitled
Trust Account Management on April 26, 2018, conducted by the
OLR.
      5Attorney Bauer indicated that he will practice law in
Wisconsin and focus on consumer and immigration matters. He may
also seek training to mediate eminent domain disputes.

                                    7
                                                                            No.    2016AP1259-D



satisfying SCR 22.29(4)(k).6               The referee specifically found that

Attorney Bauer has the moral character to practice law.

       ¶11     The referee observed that no restitution was ordered

in the underlying disciplinary proceedings and noted that no

claims      were     made    to   the    Wisconsin           Lawyers'      Fund   for    Client

Protection         against    Attorney        Bauer.          Accordingly,        the   referee

determined that Attorney Bauer has satisfied SCR 22.29(4m).                                   See

also       ¶¶7-8    (addressing        resolution        of     Attorney     Bach's      claims

against Attorney Bauer in the bankruptcy proceeding).

       ¶12     The referee addressed two particular concerns raised

by the OLR:          his access to client trust accounts in light of his

financial          condition,     namely      a       high    level   of    debt,       and   the

serious nature of Attorney Bauer's underlying misconduct.                                     The

referee observed that debt alone is not a disqualifying factor

for reinstatement.              However, where previous misconduct coupled

with strained personal finances creates an enhanced risk to the

public, high debt levels may be a valid concern.                                    Here, the

referee noted that Attorney Bauer had filed for bankruptcy which
the    referee       accepted     as    evidence         that    Attorney     Bauer       had   a

viable       plan     to    address     his       personal      finances.          After      the

referee's report was filed, the bankruptcy court discharged most

of Attorney Bauer's debts.




       Attorney Bauer testified that he engaged in no income
       6

producing business activities during the time period of his
suspension.    He cared for his family and volunteered in the
community.

                                                  8
                                                                        No.    2016AP1259-D



      ¶13    In addition, the referee observed that Attorney Bauer

testified      that   he    would     not   object       to    reasonable      conditions

being placed on his reinstatement as it relates to his use of or

access to client trust funds.                    The recommended conditions are

designed, in part, to address these concerns.

      ¶14    The referee then considered the OLR's stated concern

about the seriousness of the underlying misconduct.                           The referee

acknowledged that Attorney Bauer's underlying misconduct was not

the result of an honest mistake or sloppy bookkeeping.                               It was

intentional and dishonest.                Without discounting the seriousness

of the underlying misconduct, the referee noted that Attorney

Bauer has served the suspension imposed by this court and the

referee was persuaded that Attorney Bauer's resumption of the

practice of law will not be detrimental to the administration of

justice or subversive of the public interest.

      ¶15    We agree with the referee that Attorney Bauer has met

his   burden    of    proof    with    respect      to    all    elements      needed    to

justify his reinstatement.                Moreover, his period of suspension
has   been    over    six    months    longer      than       ordered   by    this    court

because of the delays resulting from his underlying bankruptcy

proceeding.

      ¶16    As stated by the referee in the underlying proceeding,

for some reason, the "wheels came off" Attorney Bauer's trust

account management practices in 2014.                     The conversions occurred

between      December       2013    and     October       2014    and     consisted      of

"labyrinthine transfers" that "seemed to constantly be in the
process of 'robbing Peter to pay Paul' and, in some cases, to
                                             9
                                                                    No.     2016AP1259-D



pay Michael Bauer."          However, once confronted, Attorney Bauer

admitted guilt as to many of the allegations; no clients lost

funds; he fully cooperated with the OLR investigation; and he

expressed      remorse    for   his    misbehavior.            He   had        no   prior

discipline over what had been an otherwise distinguished 20-year

legal career.

       ¶17   The referee in this reinstatement proceeding observed

that Attorney Bauer has expressed regret for his conduct and

found that Attorney Bauer's testimony and the evidence adduced

through the testimony of his character witnesses demonstrated

that he has taken responsibility for his actions.                         He completed

the OLR's Trust Account Management Seminar in 2018.                            We accept

the referee's conclusion that Attorney Bauer's resumption of the

practice of law will not be detrimental to the administration of

justice or subversive of the public interest and that he has met

his   burden    of   proof   with     respect    to   all   elements        needed    to

justify his reinstatement.

       ¶18   We agree, however that it is appropriate to impose
certain conditions on Attorney Bauer's practice of law.                               We

require Attorney Bauer to provide quarterly trust account and

business accounting records to the OLR for a period of two years

after the date of his reinstatement.                  As the referee observed,

this requirement is consistent with conditions we have imposed

in other attorney reinstatement proceedings where we sought to

address concerns about trust account management.                     See, e.g., In

re    Disciplinary     Proceedings     Against       Malloy,    2019 WI 16,   385
Wis. 2d 554,     923 N.W.2d 876;     In     re    Disciplinary         Proceedings
                                         10
                                                                   No.    2016AP1259-D



Against Mulligan, 2017 WI 50, 375 Wis. 2d 133, 895 N.W.2d 34;

and In re Disciplinary Proceedings Against Curtis, 2018 WI 13,

379 Wis. 2d 521, 907 N.W.2d 91.

      ¶19   IT IS ORDERED that the license of Michael R. Bauer to

practice law in Wisconsin is reinstated, effective the date of

this order.

      ¶20   IT IS FURTHER ORDERED that, as a condition of the

reinstatement    of   his    license   to   practice         law    in    Wisconsin,

Michael R. Bauer is required to provide quarterly trust account

and   business    accounting     records     to        the   Office       of    Lawyer

Regulation for a period of two years after the date of this

reinstatement.

      ¶21   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Michael R. Bauer shall pay to the Office of

Lawyer   Regulation    the    costs    of   this       proceeding,        which    are

$4,093.40   as   of   December   23,   2019,      or    enter      into   a    payment

agreement plan with the Office of Lawyer Regulation for the full

payment of costs over a period of time.
      ¶22   IT IS FURTHER ORDERED that compliance with all of the

terms of this order remains a condition of Michael R. Bauer's

license to practice law in Wisconsin.




                                       11
    No.   2016AP1259-D




1